Title: To James Madison from John Gavino, 11 February 1803 (Abstract)
From: Gavino, John
To: Madison, James


11 February 1803, Gibraltar. No. 112. Has had no letters from JM since his dispatch no. 111 [not found]. “I have no late accounts of Commodor Morris, the Constellation proceeded a few days ago for the U. S.” The Adams is at Gibraltar. “The Commander of the Moorish ship in question with a Crew from Tetuan is Expected to take her away. Mr: Wyk the swedish Consul [is] now here and is to go to the Emperour.” Forwards a letter from O’Brien of 23 Nov. “just recieved.” The Portuguese squadron that was off Algiers is now at Gibraltar. “A few days ago” the eighty-gun British warship Donegal arrived with dispatches “and proceeded with others for Malta and the f[l]eet, Reports by her were that four others was to follow.” The British ships of the line Renown, Dragon, and Monmouth have arrived from Sicily for provisions and refitting and “will return to said fleet in a few days”; “from them I learnd a Squadron of Tripolin Cruisers had been on the Coast of Sicily some time ago.” Will enclose a list of the arrivals for the last six months of 1802 in his next letter. Notes in a postscript, “A french Ship of War from the East now two days in sight bound to the westward.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

